Citation Nr: 9900364	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for muscle tension 
headaches.  

2. Entitlement to service connection for a dysthymic 
disorder.  

3. Entitlement to service connection for a disability 
manifested by leg cramps.  

4. Entitlement to service connection for a disability of the 
feet.  

5. Entitlement to service connection for a low back 
disability.  

6. Entitlement to service connection for a neck disability.  

7. Entitlement to service connection for peptic ulcer 
disease.  

8. Entitlement to an increased rating for vaginitis, 
currently evaluated as 10 percent disabling.  

9. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1983.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a December 1996 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the disabilities at issue and of an August 1997 decision of 
the RO that denied increased ratings for vaginitis and 
hypertension.  

The matter of an increased rating for hypertension will be 
addressed in the remand portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she is entitled to service 
connection for headaches, a dysthymic disorder, leg cramps, a 
disability of the feet, a low back disability, a neck 
disability and peptic ulcer disease.  Is also contended that 
the vaginitis for which service connection has been 
established is more disabling than currently evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that her claims for service 
connection for muscle tension headaches, a dysthymic 
disorder, a disability manifested by leg cramps, a disability 
of the feet, a low back disability, a neck disability, and 
peptic ulcer disease are well-grounded.  It is also the 
decision of the Board that the preponderance of the evidence 
is against the claim for an increased rating for vaginitis.


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between any currently demonstrated muscle tension headaches 
and service.

2.  There has been no establishment of an etiologic nexus 
between any currently demonstrated dysthymic disorder and 
service.

3.  There has been no establishment of an etiologic nexus 
between any currently demonstrated disability manifested by 
leg cramps and service.

4.  There has been no establishment of an etiologic nexus 
between any currently demonstrated disability of the feet and 
service.

5.  There has been no establishment of an etiologic nexus 
between any currently demonstrated low back disorder and 
service.

6.  There has been no establishment of an etiologic nexus 
between any currently demonstrated neck disorder and service.

7.  There has been no establishment of an etiologic nexus 
between any currently demonstrated peptic ulcer disease and 
service.

8.  Vaginitis is currently productive of no more than 
moderate disability and the symptoms do not require 
continuous treatment, which does not control her symptoms.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for muscle tension 
headaches.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a dysthymic disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability 
manifested by leg cramps.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a disability of the 
feet.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

5.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

6.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a neck disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

7.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for peptic ulcer disease.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

8.  The criteria for a rating in excess of 10 percent for 
vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.116a, Diagnostic Code 
7612 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including peptic ulcer disease, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1998).

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
she has not presented such claims, her appeal must fail and 
there is no duty on the VA to assist her in the development 
of her claims because such additional development would be 
futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran is claiming service connection for several 
disabilities that she asserts resulted from service.  Review 
of the service medical records shows that most of these 
conditions were not manifested during the time she was on 
active duty.  Service medical records show that in January 
1976, she was treated for stomach pain and lower back pain.  
In the July 1976, she was assessed as having irritable colon 
syndrome.  In January 1979, she was treated for the 
situational depression, with acute anxiety reaction, after 
having had a miscarriage.  In February 1980, she was treated 
for headaches, associated with throat congestion, fever and 
chills.  The veteran was also seen in April 1980 for 
complaints of diarrhea and upset stomach.  Physical 
examination of the abdomen revealed tenderness over the 
descending colon and in the upper gastric region.  The 
assessment was food poisoning.  The records show no further 
treatment for stomach complaints, low back pain, depression 
or for muscle tension headaches during service.  On 
examination for separation from service, in September 1983, 
no pertinent abnormality was noted.

Clinical outpatient records from the Jefferson Comprehensive 
Care Systems indicating treatment from 1984 to December 1995 
have been received.  These records primarily show treatment 
for disabilities unrelated to the claims for service 
connection contained in this appeal.  On physical examination 
in February 1993, the assessment, in pertinent part, was low 
back pain, intermittent by history.  

A VA general medical examination or was conducted in June 
1996.  At that time, the veteran was evaluated for complaints 
of hypertension, depression, anxiety, back problems, stomach 
problems, leg cramps, headaches, vaginal problems, foot 
problems and neck problems.  She complained of upper 
abdominal discomfort, usually in the morning on first 
awakening.  She reported that and an upper gastrointestinal 
study performed in November 1995 had shown no abnormality.  
The veteran further noted that she took medication in the 
morning whenever she had stomach discomfort, but did not do 
so on a daily basis.  Other complaints included occasional 
neck soreness, low back pain on sudden movement, an aching of 
the feet, leg cramps of the right thigh, and headaches two to 
three times per month.  Physical examination was 
unremarkable.  The pertinent diagnoses were peptic disease, 
lumbar strain and left knee strain.  These disorders were not 
related to service by the examining physician.  

A psychiatric examination was conducted by VA in July 1996.  
At that time, the diagnosis was dysthymic disorder.  The 
examiner did not relate this condition to the veterans 
period of service.  

A neurological evaluation was conducted by VA in August 1996. 
The diagnosis was episodic muscle tension headaches, with 
normal neurological examination at this time.  The examiner 
did not relate the veterans headache disorder to service.  

VA outpatient treatment records, dated from September to 
December 1996, show that the veteran had complaints of pain 
of the ankles and feet in October 1996, but that no disorder 
was found.  She was evaluated at the podiatry clinic in 
December 1996 at which time the assessment was a normal 
examination.  

For her claims to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disabilities for which she is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994). While some of the disabilities for which she 
claims service connection were noted during service, none of 
these disabilities was shown to have been chronic at that 
time.  While the veteran complained of acute pain in the 
stomach, low back pain, as well as situational depression 
while on active duty, these complaints have not been 
associated with any currently manifested disability.  Neither 
has a medical opinion been rendered which support a finding 
that any currently manifested conditions originated as a 
result of service.  Under the circumstances, the veteran has 
not submitted a plausible claim for service connection for any 
of these disorders.  

It is important to note that many of these disorders, 
including a disability manifested by leg cramps, a foot 
disorder, and a neck disorder are not currently demonstrated 
on VA examination.  When there is no demonstration of current 
disability, a well-grounded claim has not been submitted.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Peptic ulcer 
disease has not been demonstrated by upper gastrointestinal 
study and, in any event, was not diagnosed within one year of 
separation from service.  Therefore, a plausible claim has not 
been submitted.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veterans Affairs 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of her claims.  
While there is evidence that medical records are available 
from a private medical facility.  Attempts to obtain those 
records have not been successful.  

II.  Increased Rating for Vaginitis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because she is service-connected for 
recurrent fungal vaginitis and has asserted that her disorder 
is currently worse than rated; medical evidence has been 
added to the claims file which the veteran believes supports 
her assertions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Service connection for vaginitis was granted by the RO in the 
December 1996 rating decision from which this appeal was 
taken.  The 10 percent evaluation was assigned at that time.  

VA outpatient treatment records show that the veteran has 
needed intermittent treatment for vaginitis.  Treatment 
visits for this condition are fewer than once per year.

An examination was conducted by VA in June 1996.  At that 
time, the veteran reported having had multiple recurrent 
yeast infections and intermittent pain of the left lower 
quadrant.  Examination was not remarkable and the assessment 
was recurrent fungal vaginitis.  

An examination was conducted by VA in April 1997.  At that 
time, she stated that she had recurrent vaginal discharge.  
She complained of a questionable odor, itching and a slight 
burning.  External pelvic examination was negative.  A creamy 
white exudate was noted on vaginal examination.  The 
diagnosis was vaginitis.  The veteran was given medication 
for this disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For disease of the female reproductive organs, where symptoms 
do not require continuous treatment, a noncompensable 
evaluation is warranted.  Where symptoms require continuous 
treatment, a 10 percent rating is warranted.  Where symptoms 
are not controlled by continuous treatment, a 30 percent 
rating is warranted.  38 C.F.R. § 4.116, Diagnostic Codes 
7610 through 7615 (1998).  

The veterans vaginitis has been shown to require medication 
for control.  However, there is no evidence of record that 
the condition is not controlled by continuous treatment.  As 
the requirements for a 30 percent rating have not been met, 
an increased rating is not warranted.  

Neither does the evidence show that the disability more 
closely approximates the criteria for the next higher 
evaluation, see 38 C.F.R. § 4.7 (1998).  Moreover, 
application of the extraschedular provisions is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (1998).  There 
is no objective evidence that this service- connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VAs Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

The claims for service connection for muscle tension 
headaches, a dysthymic disorder, a disability manifested by 
leg cramps, a disability of the feet, a low back disability, 
a neck disability and peptic ulcer disease are denied.  

An increased rating for vaginitis is denied.  


REMAND

In January 1998, new regulations applicable to the evaluation 
of cardiovascular disease, including hypertension, became 
effective.  The RO has not evaluated the veterans condition 
on the basis of these changes of regulatory criteria and must 
be given the opportunity to do so.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under these circumstances, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

The RO should review the claim for an 
increased rating for hypertension in 
light of the change in the rating 
criteria for that disorder.  Should the 
most recent VA examinations prove to be 
insufficient to evaluate the claim in 
light of the new criteria, a new 
examination should be scheduled.

When this action is completed and should the decision remain 
adverse, the veteran and her representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration.  The appellant need take no action until she 
is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
